

116 S1681 ES: Advancing Education on Biosimilars Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 1681IN THE SENATE OF THE UNITED STATESAN ACTTo educate health care providers and the public on biosimilar biological products, and for other purposes.1.Short titleThis Act may be cited as the Advancing Education on Biosimilars Act of 2020.2.Education on biological productsSubpart 1 of part F of title III of the Public Health Service Act (42 U.S.C. 262 et seq.) is amended by adding at the end the following:352A.Education on biological products(a)Internet website(1)In generalThe Secretary may maintain and operate an internet website to provide educational materials for health care providers, patients, and caregivers, regarding the meaning of the terms, and the standards for review and licensing of, biological products, including biosimilar biological products and interchangeable biosimilar biological products.(2)ContentEducational materials provided under paragraph (1) may include—(A)explanations of key statutory and regulatory terms, including biosimilar and interchangeable, and clarification regarding the use of interchangeable biosimilar biological products;(B)information related to development programs for biological products, including biosimilar biological products and interchangeable biosimilar biological products and relevant clinical considerations for prescribers, which may include, as appropriate and applicable, information related to the comparability of such biological products;(C)an explanation of the process for reporting adverse events for biological products, including biosimilar biological products and interchangeable biosimilar biological products; and(D)an explanation of the relationship between biosimilar biological products and interchangeable biosimilar biological products licensed under section 351(k) and reference products (as defined in section 351(i)), including the standards for review and licensing of each such type of biological product.(3)FormatThe educational materials provided under paragraph (1) may be—(A)in formats such as webinars, continuing education modules, videos, fact sheets, infographics, stakeholder toolkits, or other formats as appropriate and applicable; and(B)tailored for the unique needs of health care providers, patients, caregivers, and other audiences, as the Secretary determines appropriate.(4)Other informationIn addition to the information described in paragraph (2), the Secretary shall continue to publish—(A)the action package of each biological product licensed under subsection (a) or (k) of section 351; or(B)the summary review of each biological product licensed under subsection (a) or (k) of section 351.(5)Confidential and trade secret informationThis subsection does not authorize the disclosure of any trade secret, confidential commercial or financial information, or other matter described in section 552(b) of title 5.(b)Continuing educationThe Secretary shall advance education and awareness among health care providers regarding biological products, including biosimilar biological products and interchangeable biosimilar biological products, as appropriate, including by developing or improving continuing education programs that advance the education of such providers on the prescribing of, and relevant clinical considerations with respect to, biological products, including biosimilar biological products and interchangeable biosimilar biological products.. Passed the Senate December 17, 2020.Secretary